UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 005-87668 CANNABIS THERAPY CORP. (Exact name of registrant as specified in its charter) Nevada 26-1973257 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 4450 Arapahoe Avenue, Suite 100, Boulder, CO 80303 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller Reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ There were77,788,562 shares of the issuer’s common stock outstanding as of August 13, 2014. CANNABIS THERAPY CORP. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II - OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 13 SIGNATURES 14 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAGE Condensed Balance Sheets as of June 30, 2014 (unaudited) and September 30, 2013 F-1 Condensed Statements of Operations for the three and nine months ended June 30, 2014 and June 30, 2013(unaudited) F-2 Condensed Statements of Cash Flows for the nine months ended June 30, 2014 and June 30, 2013 (unaudited) F-3 Notes to Condensed Financial Statements (unaudited) F-4 3 Cannabis Therapy Corp. Condensed Consolidated Balance Sheets (Unaudited) June 30, September 30, Assets Current assets: Cash $ $ Prepaid expenses - Total current assets Intangible assets, net of amortization - Deposit - Total Assets $ $ Liabilities and stockholders' deficit Liabilities Accounts payable and accrued liabilities $ $ Short-term notes payable – related party - Total current liabilities Total Liabilities Commitment and contingencies Stockholders’ Equity (Deficit) Preferred stock, $.00001 par value, 25,000,000 authorized, none issued or outstanding - - Common stock, $0.0001 par value, 325,000,000 shares authorized, 77,136,898 and 330,750,000 shares issued and outstanding, as of June 30, 2014 and September 30, 2013, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ See the accompanying notes to the unaudited condensed consolidated financial statements F-1 Cannabis Therapy Corp. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended June 30, June 30, Expenses: Cost associated with exploring business opportunity $
